Order reversed, with ten dollars costs and disbursen ents, and motion to consolidate granted, with ten dollars costs; venue fixed in Niagara county, Walker’s Laundry, Incorporated, to be plaintiff, and John W. Balderson, defendant, without prejudice to move for change of place of trial. (See Brink’s Express Co., Inc., v. Burns, 230 App. Div. 559.) All concur, except Thompson and Lewis, JJ., who dissent and vote for affirmance on the ground that there was no abuse of discretion. (Dexter Sulphite Pulp & Paper Co. v. Hearst, 206 App. Div. 101; McAllister v. Drislane, 239 id. 85.) (The order denied a motion to consolidate two automobile negligence actions.) Present — Sears, P. J., Taylor, Edgeomb, Thompson and Lewis, JJ.